Citation Nr: 1536711	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  14-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for ulnar neuropathy of the right upper extremity, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	James McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The Veteran had active military service from December 1950 to October 1954.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Salt Lake City, Utah.  

In March 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In 2015, the Veteran submitted additional evidence (i.e. April 2015 medical opinion from Dr. J.Schmidt).  The Veteran's substantive appeal is dated after February 1, 2013; thus, a waiver of RO consideration or a remand for such is not warranted.  See 38 U.S.C.A. § 7105(e) (West 2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2).

The issue of entitlement to service connection for tremors, to include as due to service-connected disability, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 


FINDINGS OF FACT

The most probative evidence of record is against a finding that the Veteran's right upper extremity peripheral neuropathy is manifested by complete paralysis or severe incomplete paralysis.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent disabling for ulnar neuropathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged, and the evidence does not reflect, that the Veteran has been prejudiced by a defect, if any, with regard to notice.  In this regard, the Board notes that the Veteran was informed of the applicable rating criteria in the March 2014 statement of the case, and that the claim was subsequently readjudicated in May 2014.  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).
 
VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

An examination was obtained by VA in 2013.  The Board finds that examination was adequate as the report includes clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, the Board notes that the Veteran submitted a private report in 2015, which supports the VA examination findings. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Peripheral Neuropathy of the Ulnar Nerve

The Veteran's service-connected right upper extremity neuropathy is evaluated under DC 8516.  The Veteran is right hand dominant; thus, it is considered his major extremity for rating purposes.  

DC 8516 provides for the rating for paralysis of the ulnar nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the ulnar nerve of the major upper extremity, which is rated 60 percent disabling, contemplates a "griffin claw" deformity due to flexor contraction of the right and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the right and little fingers, an inability to spread (or reverse) the fingers, an inability to adduct the thumb, and weakness of the flexion of the wrist. Disability ratings of 10 percent, 30 percent and 40 percent are assignable for incomplete paralysis of the ulnar nerve of the major upper extremity, which is mild, moderate, or severe in degree, respectively. 

The Veteran is service connected for ulnar neuropathy of the right upper extremity.  The Veteran has tremors of the right upper extremity which are not service-connected.  In this regard, the Board notes that in its February 2003 decision which granted service connection, the Board specifically found that the evidence of record established an etiologic relationship "between the veteran's mild neuropathy of the right upper extremity and his service."  The Board also noted in its 2003 decision that its decision was based on a November 2002 examiner's opinion that the Veteran's mild ulnar neuropathy of the right upper extremity was probably stemming from the in-service parachute accident; however, there was no reason to suspect that the orthopedic injuries caused the Veteran's tremors.  The March 2003 rating decisions which effectuated the Board's decision specifically granted service connection for mild ulnar neuropathy the right upper extremity only. 

In May 2012, the Veteran filed a statement which the RO accepted as a claim for an increased rating.  In evaluating the Veteran's service-connected disability, the Board will not consider symptoms which have been clinically found to be unrelated to it.  

Initially, the Board notes that the Veteran has referred to various examination reports with regard to his right upper extremity, to include those prior to the rating period on appeal.  While the Veteran's disability is service-connected effective from November 1987, the actual rating period on appeal is only from May 2012, when he filed his claim for an increased rating, or from May 2011 (one year earlier) provided that the evidence reflects a worsening during that one year period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Circ. 2010).

The Veteran's disability is rated as 30 percent disabling.  He would be entitled to a 40 percent rating if the evidence reflected that he had severe incomplete paralysis, and a 60 percent rating if he had complete paralysis of the ulnar nerve.  The evidence, as noted below, is against such findings.  

An October 23, 2013, examination report reflects that the Veteran's only right upper extremity symptom is an "intention tremor of the right hand where he cannot control his movements."  The examiner noted that the Veteran had normal upper extremity muscle strength, did not have muscle atrophy, had normal reflexes, and normal sensory examination results, had no trophic changes, and had negative medial nerve tests (Phalen's, Tinel's).  The Veteran did not have constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness of the right upper extremity.  The examiner further stated that although the Veteran attributes this tremor to an ulnar neuropathy, it was the examiner's opinion that "it is less likely than not due to peripheral neuropathy."  

The October 2013 examiner also stated "I do not find on exam today any of the more typical symptoms of a neuropathy in the right arm.  I do however find a very significant intention tremor making it almost impossible for him to write his name or do other fine motor control  While this is not a common symptom of peripheral neuropathy it has been reported although it is my opinion that the intention tremor which is bilateral is not due to peripheral neuropathy."  

The claims file includes an April 2015 neurology consultation from Dr. J. Schmidt, a diplomate of American Board of Psychiatry and Neurology.  The report from Dr. Schmidt reflects he completed a comprehensive review of the Veteran's clinical history, to include private and VA reports over several decades (e.g. 1955, 1981, 1982, 1993, 1996, 2001, 2002, 2004, and 2007) 

Dr. Schmidt considered that the Veteran reported that his right arm tremor is due to his right acromioclavicular joint dislocation which he suffered in a parachute jump in service.  Upon examination, Dr. Schmidt found that the Veteran had no sensory changes in the right upper extremity.  Coordination showed gross intention and posterior tremor, more on the right than on the left.  Dr. Schmidt noted that the Veteran had 0/4 reflexes bilaterally.  Dr. Schmidt did not state if this was with regard to the upper or lower extremities; regardless, as it was bilateral, it has not been shown to be due to his service-connected disability.  Dr. Schmidt opined, in pertinent part, that based on the evidence of record, the Veteran's tremor is independent of the injury he sustained on a parachute jump in service.  He also noted that the Veteran has polyneuropathy probably secondary to diabetes.  (The Veteran is not service-connected for diabetes.)  Dr. Schmidt also stated that he agreed with another examiner, Dr. Hoehn, that the Veteran's tremor is independent of the injury that he sustained on a parachute jump when he was in service.  (Dr Hoehn provided an opinion in 1991 that the Veteran's tremor was not related to his shoulder injury in service.)

As noted above, the Veteran is in receipt of a 30 percent evaluation for his service-connected ulnar neuropathy of the right upper extremity.  The Board finds, based on the evidence noted above, that a higher rating is not warranted.  The clinical evidence of record is against a finding that the Veteran has severe incomplete or complete paralysis of the ulnar nerve.  He does not have a "griffin claw" deformity due to flexor contraction of the right and little fingers, very marked atrophy in the dorsal interspaces and the thenar and hypothenar eminences, loss of extension of the right and little fingers, an inability to spread (or reverse) the fingers, an inability to adduct the thumb, and weakness of the flexion of the wrist.  The clinical findings, which were essentially negative for peripheral neuropathy symptoms, do not support symptoms which are more than moderate, the correlating severity for a 30 percent rating. 

The Board is mindful that the Veteran has reported a tremor, and that the clinical records support a finding of a tremor.  The Board does not dispute the evidence that the Veteran's tremor causes him difficulty, including an inability to write legibly.  However, the most probative evidence of record is against a finding that his tremor is due to, or a symptom of, his service-connected disability.  In rating the Veteran's service-connected disability, the Board will not consider symptoms which have been clinically found to be unrelated to it.  The Board is mindful of the Court's opinion in Mitleider v. Brown, 11 Vet App 181 (1998) (standing for the proposition that where non-service-connected symptoms cannot be separated from service-connected symptoms, all of the symptoms are treated as service-connected).  Nevertheless, Mitleider is inapplicable because the Veteran's tremor has been clinically separated from his service-connected disability. 

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board finds that the opinions of the above noted physicians are probative of the present issue.  The Board acknowledges that the evidence includes numerous clinical opinions prior to the rating decision on appeal with regard to the Veteran's right upper extremity symptoms, and also the Veteran's statements regarding his tremor and an article on tremors.  The Board has considered the article submitted by the Veteran on intention tremors which notes that they are common among individuals with multiple sclerosis.  The article also notes that the tremors have a variety of other cause to include stroke, alcohol withdrawal, peripheral neuropathy, Wilson's disease, Creutzfeldt-Jacob disease, Guillain-Barre syndrome, fragile X syndrome, brain tumors, low blood sugar, hyperthyroidism, hypoparathyroidism, insulinoma, normal aging, traumatic brain injury, infections, poisons, vitamin deficiencies, and ordinary activities such as ingesting too much caffeine, stress, and fatigue.  However, and importantly, the issue before the Board is the rating for the Veteran's service-connected right upper extremity peripheral neuropathy, and not his nonservice-connected tremor.  Moreover, the article, which is general in nature, lists numerous possibilities for tremors, and does not pertain to the Veteran, has less probative value than the clinical opinion noted above.

While the Veteran is competent to state that he has tremors, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in matters of peripheral neuropathy and tremors.  Based on the foregoing, the Board finds that the Veteran's opinion does not constitute competent medical evidence and lacks probative value.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Moreover, the clinical opinion is more probative than a lay opinion, and the clinical opinion of October 2013 VA examiner is that the Veteran's tremor is not due the Veteran's service-connected peripheral neuropathy of the right upper extremity, in part, because it is a bilateral tremor. 

In sum, the Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Other considerations

Peripheral neuropathy symptoms, regardless of whether they may include factors such as weakness, numbness, sensitivity, or pain, are contemplated by the schedular criteria based on their level of severity.  Hence, referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008)..  Any peripheral neuropathy-related symptom of the Veteran's would be considered under the categories of mild, moderate, severe, or complete paralysis.  As noted above, the Veteran's tremors have not been shown to be due to his service-connected disability.  Thus, the Board finds that the rating criteria reasonably allow for consideration of the Veteran's symptoms which are due to ulnar peripheral neuropathy.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for ulnar neuropathy of the right upper extremity, posttraumatic arthritis of the right shoulder, and a back injury.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER


Entitlement to an increased rating for ulnar neuropathy of the right upper extremity, currently evaluated as 30 percent disabling is denied.





____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


